Title: Account of a Meeting with Isaac Briggs, [21 January 1816]
From: Madison, James
To: 


                    
                        [21 January 1816]
                    
                    “Fifth day the 21—I called on the President, found him polite, affable, & friendly, as usual. While he was in conversation with me, a servant announced the minister Plenipotentiary of the United States to Spain—he bid the servant request the minister to wait in another room—when our conversation was finished and I rose to take leave, he invited me to return and take pot-luck with him at 3 o’clock—I returned accordingly and partook of an excellent family dinner—myself the only stranger present—Dolly attempted to open a bottle of Champagne wine, the cork flew to the most distant corner of the room with an explosion as loud as—the sound of a pop-gun—she looked scared, and the wine seemed to be in haste to follow the cork—she however dexterously filled 3 large glasses, one for me, one for her sister Lucy Washington, and one for herself—she handed the bottle to her husband, but he would not take more than half a glass; I remarked, after tasting it, that it was a very treacherous wine—yes, said the President addressing himself to Lucy, if you drink much of it, it will make you hop like the cork—Dolly and Lucy, however, each took two glasses, but they soon afterwards left the table and retired—one glass and a half was as much as my head could bear without feeling uncomfortable.”
                